          Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


     PIPELINE PRODUCTIONS, INC.,                    )
     BACKWOOD ENTERPRISES, LLC,                     )
     OK PRODUCTIONS, INC., and                      )
     BRETT MOSIMAN,                                 )
                                                    )
                            Plaintiffs,             )   CIVIL ACTION
                                                    )   CASE NO. 5:15-cv-04890-KHV KGS
     v.                                             )
                                                    )
     THE MADISON COMPANIES, LLC,                    )
     AND HORSEPOWER                                 )
     ENTERTAINMENT LLC,                             )
                                                    )
                            Defendants.             )

                    DEFENDANTS’ SUPPLEMENTAL DISCLOSURES
                          PURSUANT TO F.R.C.P. 26(A)(1)

          Defendants/Counterclaim Plaintiffs The Madison Companies, LLC and HorsePower

Entertainment, LLC (collectively, “Defendants”), through undersigned counsel, hereby submit the

following supplemental disclosures in accordance with Federal Rule of Civil Procedure 26(a)(1)

and the Scheduling Order.       Defendants make these supplemental disclosures based upon

information currently available to them, and reserve the right to alter, amend, or supplement these

supplemental disclosures, if necessary, at a subsequent time.

I.        PERSONS WITH DISCOVERABLE INFORMATION THAT DEFENDANTS
          MAY USE TO SUPPORT THEIR CLAIMS AND DEFENSES.

        In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(i), the following list sets
forth the name and, if known, the address and telephone number of each individual that
Defendants presently have reason to believe is likely to have discoverable information that
Defendants may use to support their defenses, claims, and/or counterclaims except those who
would pertain solely to impeachment.

          1.    Bryan Gordon
                c/o undersigned counsel
                                                1
                                               EXHIBIT E
        Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 2 of 26




        Mr. Gordon is the Chairman and CEO of The Madison Companies, LLC and was during the
time period at issue. Mr. Gordon 1 may have discoverable non-privileged information relevant to
Defendants’ defenses, claims, counterclaims, and damages, including discoverable non-privileged
information relevant to the parties’ business dealings and history; Defendants’ negotiations
regarding a potential business relationship concerning the ownership, operation and/or promotion of
Pipeline’s 2 Thunder on the Mountain Music Festival that never culminated (“Proposed Thunder on
the Mountain Transaction”) and the loan that the parties did agree to (“Completed Loan
Transaction”); this action; and certain documents and related exhibits that are relevant to this action.

        2.       Nathan Prenger
                 c/o counsel
                 SHAFFER LOMBARDO SHURIN PC
                 James D. Myers
                 2001 Wyandotte
                 Kansas City, MO 64108
                 jmyers@sls-law.com
                 816-931-0500
                 816-931-5775 (fax)

        On information and belief, Nathan Prenger is an owner of the entity Pipeline and affiliated
and/or related entities. Mr. Prenger may have discoverable non-privileged information relevant to
Defendants’ defenses, claims, counterclaims, and damages, including discoverable non-privileged
information relevant to the parties’ business dealings and history; the Proposed Thunder on the
Mountain Transaction and the Completed Loan Transaction; this action; and certain documents
and related exhibits that are relevant to this action. Mr. Prenger may also have discoverable non-
privileged information relevant to Pipeline’s operations and financial performance, and details
regarding all music festivals and related businesses that Pipeline, their affiliates, agents and/or
related entities owned, operated, and/or promoted, including the Thunder on the Mountain
Festival. Mr. Prenger also has information concerning Pipeline’s organization, operation,
promotion, and unilateral cancellation of the Thunder on the Mountain Festival and revenue to
Pipeline from ticket and pass sales for Thunder on the Mountain, and Count IV of Pipeline’s
Amended Complaint for Tortious Interference.

        3.       Gary Burghart
                 c/o undersigned counsel

       Mr. Burghart was the Chief Legal Officer of The Madison Companies, LLC during the
time period at issue. Mr. Burghart may have discoverable non-privileged information relevant to
Defendants’ defenses, claims, counterclaims, and damages including discoverable non-privileged

1
  In its October 11, 2017 Memorandum and Order, the Court dismissed all claims against Bryan Gordon with prejudice.
(Dkt. 64.) Therefore, Mr. Gordon is no longer a party to this litigation.
2
   Throughout these supplemental disclosures, “Pipeline” is used to refer collectively to Plaintiffs and
Counterclaim Defendants Pipeline Productions, Inc., Backwood Enterprises, LLC, OK Productions, Inc., and
Brett Mosiman and their agents, affiliates and/or related entities.
                                                        2
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 3 of 26




information relevant to the parties’ business dealings, history, negotiations and diligence
concerning Thunder on the Mountain Festival, this action, and certain documents and related
exhibits that are relevant to this action, including but not limited to his communications with
Pipeline’s counsel Matthew Gough regarding the Proposed Thunder on the Mountain Transaction
and the Completed Loan Transaction.

       4.      John Myers
               Bradley Arant Boult Cummings LLP
               1600 Division Street, Suite 700
               Nashville, TN 37203

        Mr. Myers and his firm Bradley Arant Boult Cummings LLP were legal counsel for
Defendants regarding its possible business relationship with Pipeline during the time period at
issue. Mr. Myers may have discoverable non-privileged information relevant to Defendants’
defenses, claims, counterclaims, and damages including discoverable non-privileged information
relevant to the parties’ business dealings, history, negotiations and diligence concerning Thunder
on the Mountain Festival, this action, and certain documents and related exhibits that are relevant
to this action, including but not limited to his communications with Pipeline’s counsel Matthew
Gough regarding the Proposed Thunder on the Mountain Transaction and the Completed Loan
Transaction.

       5.      John E. Murdock III
               Bradley Arant Boult Cummings LLP
               1600 Division Street, Suite 700
               Nashville, TN 37203
               (615) 252-2359

        Mr. Murdock and his firm Bradley Arant Boult Cummings LLP were legal counsel for
Defendants regarding its possible business relationship with Pipeline during the time period at
issue. Mr. Murdock may have discoverable non-privileged information relevant to Defendants’
defenses, claims, and counterclaims, including discoverable non-privileged information relevant
to the parties’ business dealings, history, negotiations and diligence concerning Thunder on the
Mountain Festival, this action, and certain documents and related exhibits that are relevant to this
action, including but not limited to his communications with Pipeline’s counsel Matthew Gough
regarding the Proposed Thunder on the Mountain Transaction and the Completed Loan
Transaction.

       6.      Brett Mosiman
               c/o counsel
               Jack D. McInnes
               4300 Shawnee Mission Parkway, Ste. 100
               Fairway, Kansas 66205
               Telephone: (913) 220-2488
               Facsimile: (913) 273-1671
               jack@mcinnes-law.com

                                                 3
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 4 of 26




        Mr. Mosiman is a principal and owner of Pipeline Productions, Inc. and its affiliated
companies and/or related entities. Mr. Mosiman may have discoverable non-privileged information
relevant to Pipeline’s operations and financial performance of the Pipeline, and details regarding all
music festivals and related businesses that Pipeline, their affiliates, agents and/or related entities
owned, operated, and/or promoted, including Thunder on the Mountain Festival. Mr. Mosiman also
has information concerning Pipeline’s organization, operation, promotion, and unilateral
cancellation of Thunder on the Mountain Festival and revenue to Pipeline from ticket and pass sales
for Thunder on the Mountain. Mr. Mosiman may also have discoverable non-privileged information
relevant to the parties’ business dealings and history; the Proposed Thunder on the Mountain
Transaction and the Completed Loan Transaction; this action; and certain documents and related
exhibits that are relevant to this action.

       7.      Robert Walker
               c/o undersigned counsel

       Mr. Walker is the Chief Operating and Financial Officer of The Madison Companies, LLC
and was during the time period at issue. Mr. Walker may have discoverable non-privileged
information relevant to Defendants’ defenses, claims counterclaims, and damages, including
discoverable non-privileged information relevant to the parties’ business dealings and history; the
Proposed Thunder on the Mountain Transaction and the Completed Loan Transaction; this action;
and certain documents and related exhibits that are relevant to this action.

       8.      Emily Byer
               c/o undersigned counsel

        Ms. Byer is an employee for The Madison Companies, LLC and was during the time period
at issue. Ms. Byer may have discoverable non-privileged information relevant to Defendants’
defenses, claims, counterclaims, and damages, including discoverable non-privileged information
relevant to the marketing of Thunder on the Mountain and Defendants’ limited involvement in
Thunder on the Mountain while negotiating the Proposed Thunder on the Mountain Transaction.

       9.      Seth M. Wolkov
               c/o undersigned counsel

        Mr. Wolkov is the President of The Madison Companies, LLC and was during the time
period at issue. Mr. Wolkov may have discoverable non-privileged information relevant to
Defendants’ defenses, claims, counterclaims, and damages, including discoverable non-privileged
information relevant to the parties’ business dealings and history; the Proposed Thunder on the
Mountain Transaction and the Completed Loan Transaction; this action; and certain documents and
related exhibits that are relevant to this action.

       10.     Matthew S. Gough
               BARBER EMERSON, L.C.
               1211 Massachusetts Street

                                                  4
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 5 of 26




               P.O. Box 667
               Lawrence, Kansas 66044
               (785) 843-6600

         Mr. Gough was legal counsel for Pipeline Productions, Inc., Mr. Mosiman, Mr. Prenger,
their affiliated companies and related entities during the time period at issue. Mr. Gough may have
discoverable non-privileged information relevant to the parties’ business dealings, history,
negotiations and diligence concerning Thunder on the Mountain Festival, this action, and certain
documents and related exhibits that are relevant to this action, including but not limited to his
communications with Defendants’ counsel regarding the Proposed Thunder on the Mountain
Transaction and the Completed Loan Transaction.

       11.    Employees and Principals of Roark & Associates, Inc., including, but not limited
to, Mike Roark and Colleen Hodge.
              3504 Westridge Dr.
              Lawrence, KS 66049
              (785) 842-3431

        Roark & Associates, Inc. was Pipeline’s outside accountant for the time period at issue.
Roark & Associates, Inc. may have discoverable non-privileged information relevant to Pipeline’s
operations and financial performance, and details regarding all music festivals and/or other
businesses that Pipeline, their affiliates, agents and/or related entities owned, operated and/or
promoted, including Thunder on the Mountain Festival. Roark & Associates may also have
information concerning the parties’ business dealings and history; the Proposed Thunder on the
Mountain Transaction and the Completed Loan Transaction; Pipeline’s organization, promotion,
and unilateral cancellation of Thunder on the Mountain Festival; revenue to Pipeline from ticket
and pass sales for Thunder on the Mountain; and certain documents and related exhibits that are
relevant to this action.

       12.     A.J. Niland
               (504) 235-4059 (address unknown)

        On information and belief, Mr. Niland was a potential investor in Pipeline and/or in the
Thunder on the Mountain Festival. Mr. Niland may have discoverable non-privileged information
relevant to Defendants’ defenses, claims, counterclaims, and to Pipeline’s claimed damages,
including discoverable non-privileged information relevant to Pipeline’s efforts to secure investors
and to Pipeline’s financial condition.

       13.     Bentley Hodges
               (303) 330-4171 (address unknown)

        Mr. Hodges was at The Madison Companies, LLC during the relevant time period. His
duties included, but were not limited to conducting due diligence, analyzing/evaluating financial,
marketing and operational data, and assessing risks and returns. Mr. Hodges may have
discoverable non-privileged information relevant to Defendants’ defenses, claims, counterclaims,

                                                 5
         Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 6 of 26




and damages, including discoverable non-privileged information relevant to the parties’ business
dealings and history; the Proposed Thunder on the Mountain Transaction and the Completed Loan
Transaction; this action; and certain documents and related exhibits that are relevant to this action.

         14.   Tracy Kirkeide
               303-728-5499 (address unknown)

        Ms. Kirkeide was the CPA and accountant for Defendants during the period at issue. Ms.
Kirkeide may have discoverable non-privileged information relevant to Pipeline’s financial
operations and Defendants’ due diligence. Ms. Kirkeide may also have information concerning the
Completed Loan Transaction; and certain documents and related exhibits that are relevant to this
action.

         15.   Andrew Kelley
               c/o counsel

        Mr. Kelley was a Vice President and General Counsel at The Madison Companies, LLC.
Mr. Kelley may have discoverable non-privileged information relevant to Defendants’ defenses,
claims and counterclaims, including discoverable non-privileged information relevant to the
parties’ business dealings, history, negotiations and diligence concerning Thunder on the Mountain
Festival, this action, and certain documents and related exhibits that are relevant to this action,
including but not limited to his communications with Pipeline’s counsel regarding the Proposed
Thunder on the Mountain Transaction and the Completed Loan Transaction.

         16.   Suzanne Land (Bowman)
               (513) 235-2268 (address unknown)

        Ms. Land was a consultant during the time period at issue. Ms. Land may have discoverable
non-privileged information relevant to Defendants’ defenses, claims, counterclaims, and damages,
including discoverable non-privileged information relevant to the parties’ business dealings and
history, including Defendants’ discussions with Pipeline in March and April 2015; the Proposed
Thunder on the Mountain Transaction and the Completed Loan Transaction; this action; and certain
documents and related exhibits that are relevant to this action.

         17.   Employees and/or executives of Front Gate Ticketing Solutions, LLC (“Front
Gate”)

        Front Gate licensed software and technology to Pipeline for use in selling tickets and passes
for the 2015 Thunder on the Mountain Festival online. On information and belief, Front Gate also
assisted with promotion of the 2015 Thunder on the Mountain Festival. Front Gate may have
discoverable non-privileged information relevant to Defendants’ defenses, claims, and
counterclaims, including but not limited to the terms and conditions regarding the purchase of tickets
and passes to the Thunder on the Mountain Festival; Pipeline’s organization, promotion, operation
and unilateral cancellation of Thunder on the Mountain Festival; revenue and refunds to Pipeline
from ticket, pass and vendor booth sales for Thunder on the Mountain; Pipeline’s operations and

                                                  6
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 7 of 26




financial performance; and details regarding all music festivals and/or related businesses that
Pipeline, their affiliates, agents and/or related entities owned and/or operated, including the Thunder
on the Mountain Festival.

       18.     Current and former employees and principals of TSYS Merchant Solutions, LLC
               c/o counsel
               Cory J. Rooney
               P.O. Box 382
               Omaha, NE 68101
               402-933-9865

       TSYS Merchant Solutions was a credit card payment processor for at least one of the
Pipeline-related companies during the time period at issue. TSYS Merchant Solutions may have
discoverable non-privileged information relevant to Defendants’ defenses, claims, and
counterclaims, including but not limited to Pipeline’s organization, promotion, and unilateral
cancellation of Thunder on the Mountain Festival, revenue for ticket, pass, and vendor booth sales,
Pipeline’s operations and financial performance, and details regarding all music festivals and/or
other businesses that Pipeline, their affiliates, agents and/or related entities owned and/or operated,
including Thunder on the Mountain Festival.

       19.     Brian Pilsl
               c/o counsel
               Daniel W. Anderson, Esq.
               13577 Feather Sound Dr., Suite 500
               Clearwater, FL 33762
               Telephone: (727) 329-1999
               danderson@floridalawpartners.com

        Mr. Pilsl was a principal of Sprocket Marketing during the time period at issue and was
involved in the promotion of the 2015 Thunder on the Mountain Festival. Mr. Pilsl may have
discoverable non-privileged information relevant to Defendants’ defenses and counterclaims,
including but not limited to non-privileged information relevant to Pipeline’s organization,
promotion, and unilateral cancellation of Thunder on the Mountain Festival, revenue for ticket,
pass, and vendor booth sales, Pipeline’s operations and financial performance, details regarding
all music festivals and other businesses that Pipeline, their affiliates, agents and/or related entities
owned and/or operated, including Thunder on the Mountain Festival, Defendants and Pipeline’s
business dealings and history, and Count IV of Pipeline’s Amended Complaint for Tortious
Interference.

       20.     Brian Wingerd
               c/o counsel
               Terrence J. Campbell
               1211 Massachusetts Street
               P.O. Box 667
               Lawrence, Kansas 66044

                                                   7
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 8 of 26




               Tele: (785) 843-6600
               Fax: (785) 843-8405
               tcampbell@barberemerson.com

        Mr. Wingerd was a principal of Sprocket Marketing during the time period at issue and was
involved in the promotion of the 2015 Thunder on the Mountain Festival. Mr. Wingerd may have
discoverable non-privileged information relevant to Defendants’ defenses and counterclaims,
including but not limited to non-privileged information relevant to Pipeline’s organization,
promotion, and unilateral cancellation of Thunder on the Mountain Festival, revenue for ticket,
pass, and vendor booth sales, Pipeline’s operations and financial performance, details regarding all
music festivals and other businesses that Pipeline, their affiliates, agents and/or related entities
owned and/or operated, including Thunder on the Mountain Festival, Defendants and Pipeline’s
business dealings and history, and Count IV of Pipeline’s Amended Complaint for Tortious
Interference.

       21.     Current and former employees of Intrust Bank
               c/o counsel
               Mollie Harmon
               BRYAN CAVE LLP
               One Kansas City Place, 1200 Main Street, Suite 3800
               Kansas City, MO 64105-2122
               816-374-3236
               mollie.harmon@bryancave.com

         On information and belief, Pipeline had financial accounts with Intrust during the time period
at issue. Intrust may have discoverable non-privileged information relevant to Defendants’ defenses,
claims, and counterclaims, including discoverable non-privileged information relevant to Pipeline’s
operations and financial performance and revenue to Pipeline from ticket, pass, and vendor booth
sales for Thunder on the Mountain.

      22.    Current and former employees of Central Bank of the Midwest (“CBM”) (f/k/a
Douglas County Bank of Lawrence, Kansas).

               609 North 291 Highway
               Lee's Summit, MO 64086
               816-525-5300

        On information and belief, Pipeline had financial accounts with CBM during the time period
at issue and revenue from ticket and pass sales for the 2015 Thunder on the Mountain Festival
flowed through these accounts. CBM may have discoverable non-privileged information relevant
to Defendants’ defenses, claims, and counterclaims, including discoverable non-privileged
information relevant to Pipeline’s operations and financial performance and revenue to Pipeline
from ticket, pass, and vendor booth sales for Thunder on the Mountain.

       23.     Current and former employees of Creative Artist Agencies (“CAA”), including, but

                                                  8
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 9 of 26




not limited to, Elisa Vazzana Boehmke, Jeff Frasco, Matthew Morgan, and Katie Anderson.

               401 Commerce Street
               Penthouse Nashville
               TN 37219
               615-383-8787

       CAA was the talent agency for certain artists scheduled to perform at the 2015 Thunder on
the Mountain Festival, including Carrie Underwood and the Zac Brown Band. CAA may have
discoverable non-privileged information relevant to Horsepower’s defenses and counterclaims,
including but not limited to the parties’ business dealings and history; the Proposed Thunder on
the Mountain Transaction and the Completed Loan Transaction; Pipeline’s organization,
operation, promotion, and unilateral cancellation of Thunder on the Mountain Festival; revenue to
Pipeline from ticket, pass, and vendor booth sales for Thunder on the Mountain; and certain
documents and related exhibits that are relevant to this action, such as contracts between Pipeline
and its affiliated and/or related entities and CAA/music artists for performances at the 2015
Thunder on the Mountain Festival.

     24.     Current and former employees of William Morris Endeavor Entertainment, LLC
(“WME”), including, but not limited to, Becky Gardenhire and Josh Kurfirst.
             600 Division Street, Ste. 300
             Nashville, TN 37203
             615-963-3307

       WME was the talent agency for certain artists scheduled to perform at the 2015 Thunder
 on the Mountain Festival. WME may have discoverable non-privileged information relevant to
 Horsepower’s defenses and counterclaims, including but not limited to Horsepower and
 Pipeline’s business dealings and history; the Proposed Thunder on the Mountain Transaction
 and the Completed Loan Transaction; Pipeline’s organization, operation, promotion, and
 unilateral cancellation of Thunder on the Mountain Festival; revenue to Pipeline from ticket,
 pass and vendor booth sales for Thunder on the Mountain; and certain documents and related
 exhibits that are relevant to this action, such as contracts between Pipeline and its affiliated
 and/or related entities and WME/music artists for performances at the 2015 Thunder on the
 Mountain Festival.

       25.   Current and former employees of Pipeline, including, but not limited to, Brittin
Clark and Nancy Holmes.

               c/o counsel
               Jack D. McInnes
               4300 Shawnee Mission Parkway, Ste. 100
               Fairway, Kansas 66205
               Telephone: (913) 220-2488
               Facsimile: (913) 273-1671
               jack@mcinnes-law.com

                                                9
      Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 10 of 26




        Such current and former employees of Pipeline may have discoverable non-privileged
information relevant to Defendants’ defenses, claims, and counterclaims, including discoverable
non-privileged information relevant to the parties’ business dealings and history; the Proposed
Thunder on the Mountain Transaction and the Completed Loan Transaction; this action; and certain
documents and related exhibits that are relevant to this action. They may also have discoverable
non-privileged information relevant to Pipeline’s operations and financial performance, details
regarding all music festivals and/or other businesses that Pipeline, their affiliates, agents and/or
related entities owned, operated, and/or promoted, including the Thunder on the Mountain
Festival, and revenue to Pipeline from ticket, pass, and vendor booth sales for Thunder on the
Mountain.

       26.     Taylor Gustafson

        Ms. Gustafson was an employee of Plaintiffs during the time period at issue and is currently
an employee of The Madison Companies, LLC. Ms. Gustafson may have discoverable non-
privileged information relevant to Defendants’ defenses, counterclaims, and damages, including
but not limited to non-privileged information relevant to Pipeline’s organization, promotion, and
unilateral cancellation of Thunder on the Mountain Festival, revenue for ticket, pass and vendor
booth sales, Pipeline’s operations and financial performance, details regarding all music festivals
and/or other businesses that Pipeline, their affiliates, agents and/or related entities owned and/or
operated, including Thunder on the Mountain Festival, Horsepower and Pipeline’s business
dealings and history, and Count IV of Pipeline’s Amended Complaint for Tortious Interference.

       27.     Michael Edmondson
               1617 Main Street
               Kansas City, Missouri 64108
               telephone number unknown

        On information and belief, Mr. Edmondson is or has been a business partner of Pipeline.
Mr. Edmondson may have discoverable non-privileged information relevant to Defendants’
defenses and counterclaims, including but not limited to the parties’ business dealings and history;
Pipeline’s operations and financial performance; details regarding all music festivals and/or other
businesses that Pipeline, their affiliates, agents and/or related entities owned and/or operated,
including Thunder on the Mountain Festival; the Proposed Thunder on the Mountain Transaction
and the Completed Loan Transaction; revenue to Pipeline from ticket, pass and vendor booth sales
for Thunder on the Mountain; and certain documents and related exhibits that are relevant to this
action.

       28.     Stretch Rumaner
               P.O. Box 414444
               Kansas City, MO 64141
               (816) 471-3618



                                                10
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 11 of 26




        On information and belief, Mr. Rumaner is or has been a business partner of Pipeline. Mr.
Rumaner may have discoverable non-privileged information relevant to Defendants’ defenses and
counterclaims, including but not limited to the parties’ business dealings and history; Pipeline’s
operations and financial performance; details regarding all music festivals and/or other businesses
that Pipeline, their affiliates, agents and/or related entities owned and/or operated, including Thunder
on the Mountain Festival; the Proposed Thunder on the Mountain Transaction and the Completed
Loan Transaction; revenue to Pipeline from ticket, pass and vendor booth sales for Thunder on the
Mountain; and certain documents and related exhibits that are relevant to this action.

       29.     A corporate representative of CrossroadsKC
               417 E 18TH ST
               Kansas City, MO 64108
               785-749-3434

        On information and belief, Mr. Mosiman owns an interest in CrossroadsKC. Representatives
of CrossroadsKC may have discoverable non-privileged information relevant to Defendants’
defenses and counterclaims, including but not limited to the parties’ business dealings and history;
Pipeline’s operations and financial performance; details regarding all music festivals and/or other
businesses that Pipeline, their affiliates, agents and/or related entities owned and/or operated,
including Thunder on the Mountain Festival; the Proposed Thunder on the Mountain Transaction
and the Completed Loan Transaction; revenue to Pipeline from ticket and pass sales for Thunder on
the Mountain; and certain documents and related exhibits that are relevant to this action.

       30.     Sam Shear
               25309 W. Scott Road
               Barrington, IL 600100000
               telephone number unknown

        Mr. Shear was an organizer and/or co-owner of the Phases of the Moon festival. Mr. Shear
may have discoverable non-privileged information relevant to Defendants’ defenses and
counterclaims, including but not limited to Pipeline’s operations and financial performance and
details regarding all music festivals and other businesses that Pipeline, their affiliates, agents
and/or related entities owned and/or operated, including Thunder on the Mountain Festival.

       31.     Barry Shear
               25309 W. Scott Road
               Barrington, IL 600100000
               telephone number unknown

        Mr. Shear was an organizer and/or co-owner of the Phases of the Moon festival. Mr. Shear
may have discoverable non-privileged information relevant to Defendants’ defenses and
counterclaims, including but not limited to Pipeline’s operations and financial performance and
details regarding all music festivals and other businesses that Pipeline, their affiliates, agents
and/or related entities owned and/or operated, including Thunder on the Mountain Festival.


                                                  11
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 12 of 26




       32.     Tod Coder
               Ticket Biscuit
               1550 Woods of Riverchase Dr., Suite 330
               Birmingham, AL 35244
               205-757-8330 x820

        On information and belief, Mr. Coder was hired by Brett Mosiman to assist in securing
musicians to perform at the 2015 Thunder on the Mountain Festival and was a partner in Pipeline
Booking, which secured artists for the festival. Mr. Coder may have discoverable non-privileged
information relevant to Defendants’ defenses and counterclaims; Pipeline’s organization, operation,
promotion, and unilateral cancellation of Thunder on the Mountain Festival; revenue to Pipeline
from ticket, pass and vendor booth sales for Thunder on the Mountain; and certain documents and
related exhibits that are relevant to this action, such as contracts between Pipeline and its affiliated
and/or related entities and talent agencies/music artists for performances at the 2015 Thunder on the
Mountain Festival.

       33.     All persons identified in any other party’s initial and supplemental disclosures or
documents disclosed pursuant to Fed. R. Civ. P. 26(a)(1), in response to written discovery requests,
attached to pleadings, or otherwise contained in documents exchanged in this matter.

        34.    All expert witnesses to be later determined and disclosed including, but not limited
to, any person necessary for impeachment, rebuttal, rehabilitation, or expert testimony.

       By disclosing the foregoing individuals, Defendants do not consent to any discovery or

disclosure of information that is privileged or otherwise protected by the Federal Rules of Civil

Procedure, Federal Rules of Evidence, or other applicable law.

II.    DOCUMENTS DEFENDANTS MAY USE TO SUPPORT THEIR CLAIMS AND

       DEFENSES.

       In accordance with Federal Rule of Civil Procedure 26(a)(1)(A)(ii), Defendants identify

the following categories and locations of documents, electronically stored information, and

tangible things in its possession, custody, or control that Defendants presently have reason to

believe they may use to support their claims, counterclaims, and/or defenses, unless the use would

be solely for impeachment.




                                                  12
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 13 of 26




All documents produced by the parties and third parties including, without limitation:

•      Exhibit 1 (Chris Brown Deposition).

•      Exhibit 2 (Chris Brown Deposition).

•      Exhibit 3 (Chris Brown Deposition).

•      Exhibit 4 (Chris Brown Deposition).

•      Exhibit 5 (Chris Brown Deposition).

•      Exhibit 6 (Chris Brown Deposition).

•      Exhibit 7 (Chris Brown Deposition).

•      Exhibit 8 (Chris Brown Deposition).

•      Exhibit 9 (Chris Brown Deposition).

•      Exhibit 10 (Chris Brown Deposition).

•      Exhibit 11 (Chris Brown Deposition).

•      Exhibit 12 (Chris Brown Deposition).

•      Exhibit 13 (Chris Brown Deposition).

•      Exhibit 14 (Chris Brown Deposition).

•      Exhibit 15 (Chris Brown Deposition).

•      Exhibit 16 (Chris Brown Deposition).

•      Exhibit 17 (Chris Brown Deposition).

•      Exhibit 18 (Chris Brown Deposition).

•      Exhibit 19 (Chris Brown Deposition).

•      Exhibit 20 (Chris Brown Deposition).

•      Exhibit 21 (Chris Brown Deposition).

•      Exhibit 22 (Chris Brown Deposition).

•      Exhibit 23 (Chris Brown Deposition).
                                        13
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 14 of 26




•     Exhibit 24 (Emily Byer Deposition).

•     Exhibit 25 (Emily Byer Deposition).

•     Exhibit 26 (Emily Byer Deposition).

•     Exhibit 27 (Emily Byer Deposition).

•     Exhibit 28 (Emily Byer Deposition).

•     Exhibit 29 (Emily Byer Deposition).

•     Exhibit 30 (Emily Byer Deposition).

•     Exhibit 31 (Emily Byer Deposition).

•     Exhibit 32 (Emily Byer Deposition).

•     Exhibit 33 (Emily Byer Deposition).

•     Exhibit 34 (Emily Byer Deposition).

•     Exhibit 35 (Emily Byer Deposition).

•     Exhibit 36 (Emily Byer Deposition).

•     Exhibit 37 (Emily Byer Deposition).

•     Exhibit 38 (Emily Byer Deposition).

•     Exhibit 39 (Emily Byer Deposition).

•     Exhibit 40 (Emily Byer Deposition).

•     Exhibit 41 (Emily Byer Deposition).

•     Exhibit 42 (Emily Byer Deposition).

•     Exhibit 43 (Emily Byer Deposition).

•     Exhibit 44 (Emily Byer Deposition).

•     Exhibit 45 (Emily Byer Deposition).

•     Exhibit 46 (Robert Walker Deposition).

•     Exhibit 47 (Robert Walker Deposition).
                                    14
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 15 of 26




•     Exhibit 48 (Robert Vogt Deposition).

•     Exhibit 49 (Robert Vogt Deposition).

•     Exhibit 50 (Robert Vogt Deposition).

•     Exhibit 51 (Robert Vogt Deposition).

•     Exhibit 52 (Robert Vogt Deposition).

•     Exhibit 53 (Robert Vogt Deposition).

•     Exhibit 54 (Robert Vogt Deposition).

•     Exhibit 55 (Robert Vogt Deposition).

•     Exhibit 56 (Robert Vogt Deposition).

•     Exhibit 57 (Robert Vogt Deposition).

•     Exhibit 58 (Robert Vogt Deposition).

•     Exhibit 59 (Robert Vogt Deposition).

•     Exhibit 60 (Robert Vogt Deposition).

•     Exhibit 61 (Robert Vogt Deposition).

•     Exhibit 62 (Robert Vogt Deposition).

•     Exhibit 63 (Robert Vogt Deposition).

•     Exhibit 64 (Robert Vogt Deposition).

•     Exhibit 65 (Robert Vogt Deposition).

•     Exhibit 66 (Robert Vogt Deposition).

•     Exhibit 67 (Robert Vogt Deposition).

•     Exhibit 68 (Robert Vogt Deposition).

•     Exhibit 69 (Robert Vogt Deposition).

•     Exhibit 70 (Robert Vogt Deposition).

•     Exhibit 71 (Robert Vogt Deposition).
                                     15
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 16 of 26




•     Exhibit 72 (Robert Vogt Deposition).

•     Exhibit 73 (Robert Vogt Deposition).

•     Exhibit 74 (Robert Vogt Deposition).

•     Exhibit 75 (Robert Vogt Deposition).

•     Exhibit 76 (Brian Pilsl Deposition).

•     Exhibit 77 (Brian Pilsl Deposition).

•     Exhibit 78 (Brian Pilsl Deposition).

•     Exhibit 79 (Brian Pilsl Deposition).

•     Exhibit 80 (Brian Pilsl Deposition).

•     Exhibit 81 (Brian Pilsl Deposition).

•     Exhibit 82 (Brian Pilsl Deposition).

•     Exhibit 83 (Brian Pilsl Deposition).

•     Exhibit 84 (Brian Pilsl Deposition).

•     Exhibit 85 (Brian Pilsl Deposition).

•     Exhibit 86 (Brian Pilsl Deposition).

•     Exhibit 87 (Brian Pilsl Deposition).

•     Exhibit 88 (Brian Pilsl Deposition).

•     Exhibit 89 (Brian Pilsl Deposition).

•     Exhibit 90 (Brian Pilsl Deposition).

•     Exhibit 91 (Brian Pilsl Deposition).

•     Exhibit 92 (Brian Pilsl Deposition).

•     Exhibit 93 (Brian Pilsl Deposition).

•     Exhibit 94 (Brian Pilsl Deposition).

•     Exhibit 95 (Brian Pilsl Deposition).
                                      16
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 17 of 26




•     Exhibit 96 (Brian Pilsl Deposition).

•     Exhibit 97 (Brian Pilsl Deposition).

•     Exhibit 98 (Brian Pilsl Deposition).

•     Exhibit 99 (Brian Pilsl Deposition).

•     Exhibit 100 (Brian Pilsl Deposition).

•     Exhibit 101 (Brian Pilsl Deposition).

•     Exhibit 102 (Brian Pilsl Deposition).

•     Exhibit 103 (Brett Mosiman Deposition).

•     Exhibit 104 (Brett Mosiman Deposition).

•     Exhibit 105 (Brett Mosiman Deposition).

•     Exhibit 106 (Brett Mosiman Deposition).

•     Exhibit 107 (Brett Mosiman Deposition).

•     Exhibit 108 (Brett Mosiman Deposition).

•     Exhibit 109 (Brett Mosiman Deposition).

•     Exhibit 110 (Brett Mosiman Deposition).

•     Exhibit 111 (Brett Mosiman Deposition).

•     Exhibit 112 (Brett Mosiman Deposition).

•     Exhibit 113 (Brett Mosiman Deposition).

•     Exhibit 114 (Brett Mosiman Deposition).

•     Exhibit 115 (Brett Mosiman Deposition).

•     Exhibit 116 (Brett Mosiman Deposition).

•     Exhibit 117 (Brett Mosiman Deposition).

•     Exhibit 118 (Brett Mosiman Deposition).

•     Exhibit 119 (Brett Mosiman Deposition).
                                      17
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 18 of 26




•     Exhibit 120 (Brett Mosiman Deposition).

•     Exhibit 121 (Brett Mosiman Deposition).

•     Exhibit 122 (Brett Mosiman Deposition).

•     Exhibit 123 (Brett Mosiman Deposition).

•     Exhibit 124 (Brett Mosiman Deposition).

•     Exhibit 125 (Brett Mosiman Deposition).

•     Exhibit 126 (Brett Mosiman Deposition).

•     Exhibit 127 (Brett Mosiman Deposition).

•     Exhibit 128 (Brett Mosiman Deposition).

•     Exhibit 129 (Brett Mosiman Deposition).

•     Exhibit 130 (Brett Mosiman Deposition).

•     Exhibit 131 (Brett Mosiman Deposition).

•     Exhibit 132 (Brett Mosiman Deposition).

•     Exhibit 133 (Brett Mosiman Deposition).

•     Exhibit 134 (Brett Mosiman Deposition).

•     Exhibit 135 (Brett Mosiman Deposition).

•     Exhibit 136 (Brett Mosiman Deposition).

•     Exhibit 137 (Brett Mosiman Deposition).

•     Exhibit 138 (Brett Mosiman Deposition).

•     Exhibit 139 (Brett Mosiman Deposition).

•     Exhibit 140 (Brett Mosiman Deposition).

•     Exhibit 141 (Brett Mosiman Deposition).

•     Exhibit 142 (Brett Mosiman Deposition).

•     Exhibit 143 (Brett Mosiman Deposition).
                                    18
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 19 of 26




•     Exhibit 144 (Brett Mosiman Deposition).

•     Exhibit 145 (Brett Mosiman Deposition).

•     Exhibit 146 (Brett Mosiman Deposition).

•     Exhibit 147 (Brett Mosiman Deposition).

•     Exhibit 148 (Brett Mosiman Deposition).

•     Exhibit 149 (Brett Mosiman Deposition).

•     Exhibit 150 (Brett Mosiman Deposition).

•     Exhibit 151 (Brett Mosiman Deposition).

•     Exhibit 152 (Brett Mosiman Deposition).

•     All exhibits for Bryan Gordon’s deposition.

•     All exhibits used for future depositions.

•     Complaint

•     Amended Complaint

•     Defendants’ Answer, Counterclaims, and Third-Party Complaint

•     Pipeline’s Answer

•     Loan Wire Transfers Spreadsheet (DEFTS00003568)

•     Letter of Intent (DEFTS00006182)

•     February 20, 2014 e-mail from Mosiman to Gordon, et al. (Pipeline011509)

•     May 9, 2014 e-mail from Gordon to Prenger, et al. (Pipeline000006)

•     May 15, 2014 e-mail from Brown to Mosiman, et al. (Pipeline012130)

•     May 17, 2014 e-mail from Prenger to Mosiman (Pipeline003936)

•     May 22, 2014 e-mail from Burghart to Mosiman, et al. (Pipeline008862)

•     May 28, 2014 e-mail from Mosiman to Brown, et al. (Pipeline002420)

•     June 1, 2014 e-mail from Prenger to Brown, et al. (Pipeline009162)
                                       19
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 20 of 26




•     June 4, 2014 e-mail from Burghart to Gordon, et al. (Pipeline004233)

•     June 12, 2014 e-mail from Gordon to Mosiman (Pipeline000008)

•     June 23, 2014 e-mail from Prenger to Burghart, et al. (DEFTS00006380)

•     June 23, 2014 e-mail from Gordon to Prenger, et al. (Pipeline000009)

•     June 25, 2014 e-mail from Mosiman to Gordon (Pipeline04141)

•     July 16, 2014 e-mail from Gordon to Mosiman (Pipeline013938)

•     July 17, 2014 e-mail from Gordon to Mosiman (Pipeline013943)

•     July 25, 2014 e-mail from Gordon to Mosiman (Pipeline000035)

•     August 1, 2014 e-mail from Mosiman to Gordon (Pipeline000936)

•     August 1, 2014 e-mail from Mosiman to Gordon (Pipeline000919)

•     August 1, 2014 e-mail from Gordon to Mosiman (Pipeline000044)

•     August 5, 2014 e-mail from Prenger to Burghart (Pipeline006201)

•     August 8, 2014 e-mail from Prenger to Brown (DEFTS00006158)

•     August 8, 2014 e-mail from Brown to Burghart (DEFTS000025118)

•     August 8, 2014 e-mail from Burghart to Prenger (Pipeline001176)

•     August 8, 2014 e-mail from Prenger to Burghart (Pipeline001181)

•     August 8, 2014 e-mail from Mosiman to Burghart (Pipeline007508)

•     August 27, 2014 e-mail from Prenger to Walker (DEFTS00005648)

•     August 28, 2014 e-mail from Prenger to Mosiman (Pipeline006893)

•     August 28, 2014 e-mail from Gordon to Mosiman (Pipeline000270)

•     August 29, 2014 e-mail from Gordon to Mosiman (Pipeline000271)

•     August 30, 2014 e-mail from Mosiman to Gordon (Pipeline011501)

•     September 9, 2014 e-mail from Walker to Prenger (DEFTS00007794)

•     September 24, 2014 e-mail from Prenger to Brown, et al. (DEFTS00007737)
                                     20
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 21 of 26




•     October 23, 2014 e-mail from Burghart to Mosiman, et al. (DEFTS00025129)

•     November 4, 2014 e-mail from Mosiman to Gordon (DEFTS00007184)

•     November 6, 2014 e-mail from Gordon to Mosiman, et al. (DEFTS00007162)

•     November 24, 2014 e-mail from Prenger to Gordon (DEFTS000025074)

•     December 12, 2014 e-mail from Burghart to Mosiman, et al. (Pipeline004785)

•     December 15, 2014 e-mail from Gough to Burghart (DEFTS00001173)

•     December 23, 2014 e-mail from Gough to Murdock (DEFTS00002200)

•     December 24, 2014 e-mail from Gordon to Mosiman (Pipeline000176)

•     January 5, 2015 e-mail from Walker to Boulter, et al. (DEFTS00008190)

•     January 6, 2015 e-mail from Mosiman to Walker, et al. (DEFTS00008146)

•     January 6, 2015 e-mail from Walker to Prenger (DEFTS00008150)

•     January 6, 2015 e-mail from Walker to Prenger (DEFTS00008173)

•     January 6, 2015 e-mail from Prenger to Walker (DEFTS00008179)

•     January 7, 2015 e-mail from Gough to Murdock (DEFTS00002101)

•     January 8, 2015 e-mail from Prenger to Mosiman (Pipeline005407)

•     January 18, 2015 e-mail from Gordon to Bischmann (DEFTS000026108)

•     January 19, 2015 e-mail from Bischmann to Gordon, et al. (DEFTS000026141)

•     January 19, 2015 e-mail from Bischmann to Prenger (DEFTS000026110)

•     January 26, 2015 e-mail from Prenger to Mosiman (Pipeline001452)

•     January 26, 2015 e-mail from Prenger to Merrill (DEFTS00026269)

•     January 26, 2015 e-mail from Gordon to Mosiman (Pipeline000187)

•     January 27, 2015 e-mail from Gough to Murdock (Pipeline004137)

•     January 29, 2015 e-mail from Murdock to Mosiman, et al. (DEFTS000028714)

•     February 2, 2015 e-mail from Bischmann to Gordon, et al. (DEFTS000026495)
                                    21
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 22 of 26




•     February 3, 2015 e-mail from Gough to Murdock (DEFTS000026506)

•     February 3, 2015 e-mail from Gough to Murdock (Pipeline0010937)

•     February 6, 2015 e-mail from Myers to Gough (DEFTS000026589)

•     February 10, 2015 e-mail from Gough to Murdock (Pipeline002271)

•     February 13, 2015 e-mail from Myers to Gough (DEFTS00001887)

•     February 17, 2015 e-mail from Bischmann to Gordon, et al. (DEFTS000026858)

•     February 18, 2015 e-mail from Byer to Gordon (DEFTS000026884)

•     February 23, 2015 e-mail from Gordon to Mosiman (Pipeline000199)

•     February 24, 2015 e-mail from Bischmann to Gordon, et al. (DEFTS000026943)

•     February 24, 2015 e-mail from Gough to Myers, et al. (DEFTS00028931)

•     February 26, 2015 e-mail from Murdock to Gough (DEFTS00001722)

•     March 3, 2015 e-mail from Bischmann to Gordon, et al. (DEFTS000027142)

•     March 4, 2015 e-mail from Gordon to Bischmann (DEFTS000027185)

•     March 5, 2015 e-mail from Prenger to Mosiman (Pipeline009870)

•     March 11, 2015 e-mail from Murdock to Kenneth Hall (DEFTS00001726)

•     March 19, 2015 e-mail from Kelley to Prenger (DEFTS00001174)

•     March 19, 2015 e-mail from Land to Gough (DEFTS00001936)

•     March 25, 2015 e-mail from Mosiman to Hodges (Pipeline011333)

•     March 29, 2015 e-mail from Murdock to Gough (DEFTS00028997)

•     April 3, 2015 e-mail from Gordon to Hodges, et al. (DEFTS000028539)

•     April 3, 2015 e-mail from Hodges to Gordon, et al. (DEFTS000028540)

•     April 7, 2015 letter from Gough (DEFTS00001992)

•     April 7, 2015 e-mail from Hodges to Gordon (DEFTS000028635)

•     April 7, 2015 e-mail from Hodges to Gordon (DEFTS000028650)
                                   22
Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 23 of 26




•     April 8, 2015 e-mail from Hodges to Gordon (DEFTS000028661)

•     April 16, 2015 letter from Gough (Pipeline008576)

•     April 20, 2015 e-mail from Prenger to Mosiman (Pipeline003899)

•     June 4, 2015 e-mail from Prenger to Mosiman (Pipeline004721)

•     June 9, 2015 e-mail from Prenger (Pipeline012443)

•     June 10, 2015 e-mail from Prenger to Mosiman (Pipeline012445)

•     June 12, 2015 e-mail from Mosiman to Hennessy, et al. (Pipeline030490)

•     June 13, 2015 e-mail from Ryan to Mosiman (Pipeline016862)

•     June 13, 2015 e-mail from Prenger to Gustafson (Pipeline005121)

•     June 13, 2015 e-mail from Prenger to Mosiman (Pipeline005122)

•     June 13, 2015 e-mail from Gustafson to Mosiman (Pipeline035974)

•     June 13, 2015 e-mail from Mosiman to Lairmore (Pipeline036102)

•     June 13, 2015 e-mail from Gardenhire to Mosiman (Pipeline038519)

•     June 13, 2015 e-mail from Mosiman to Morgan (Pipeline039131)

•     June 13, 2015 e-mail from Mosiman to Hill (Pipeline039133)

•     June 16, 2015 e-mail from Mosiman to Gardenhire (Pipeline038334)

•     June 23, 2015 e-mail from Mosiman to Ozark (Pipeline032868)

•     All Brett Mosiman and/or Pipeline’s phone records.

•     All Bryan Gordon and/or Defendants’ phone records.

•     All Brett Mosiman and/or Pipeline’s insurance policies.

•     Discoverable non-privileged draft and final versions of the Letter of Intent executed
      by the Parties.

•     Discoverable non-privileged draft agreements exchanged between the parties and
      their agents and representatives regarding the Proposed Thunder on the Mountain
      Transaction and the Completed Loan Transaction.

                                       23
       Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 24 of 26




       •        Discoverable non-privileged email communications between the parties and their
                agents and representatives and other diligence materials, including documents and
                communications, provided in connection with the Proposed Thunder on the
                Mountain Transaction and the Completed Loan Transaction.

       •        Defendants’ internal discoverable non-privileged documents and communications,
                or those in its possession from due diligence or otherwise, regarding the Proposed
                Thunder on the Mountain Transaction, the Completed Loan Transaction, and
                diligence materials provided in connection therewith, including, but not limited to,
                financial information, projections, asset information for Pipeline and its related and
                affiliated entities, and contracts between Pipeline and its related and affiliated
                entities on the one hand and third parties on the other hand related to Pipeline’s
                music festival business.

       •        Defendants’ discoverable non-privileged documents and communications with
                third-parties regarding the Proposed Thunder on the Mountain Transaction, the
                Completed Loan Transaction, and diligence materials provided in connection
                therewith.

       •        Documents produced by third-parties in connection with the litigation styled
                Alexander et al. v. Pipeline Productions, Inc. et al., Case No. 1:16-CV-00005-KGB,
                United States District Court for the Eastern District of Arkansas, including, but not
                limited to, documents produced by TSYS Merchant Solutions, LLC, Front Gate,
                Colleen Hodge, Matthew S. Gough, CAA, WME, and Central Bank of the Midwest.

       •        Documents produced by Defendants and the ticket, pass, and vendor booth and
                purchaser plaintiffs in the Alexander action.

       •        Documents establishing the monies loaned by Defendants to Pipeline pursuant to
                the Completed Loan Transaction and Horsepower’s other damages, as articulated
                in Section III, below.

       •        Documents produced by third-parties in connection with this litigation, including, but
                not limited to, documents produced by Tod Coder, Intrust Bank, Barry Shear, Sam
                Shear, CrossroadsKC, Michael Edmondson, and Stretch Rumaner.

       •        Any documents identified on Pipeline’s Supplemental Disclosures.

III.   COMPUTATION OF DAMAGES.

           Federal Rule of Civil Procedure 26(a)(1)(A)(iii) requires a computation of each

 category of damages claimed by the disclosing party. Defendants currently seek damages from

 Pipeline for Pipeline’s breach of the Completed Loan Transaction in the amount of $272,000,

                                                 24
      Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 25 of 26




 plus all pre-and post-judgment interest, default interest, and attorneys’ and collection fees and

 costs, under the loan agreement. Defendants will also seek their attorneys’ fees, costs, and

 expenses incurred in this action, including expert witness fees, and any such other and further

 relief as the Court deems just and proper. Defendants will begin producing documents bearing

 on the nature and extent of its injuries suffered once a Protective Order is entered in this case,

 but they anticipate locating additional supporting documents through discovery.

IV.    INSURANCE AGREEMENTS.

       Defendants have produced to Pipeline those insurance agreements under which an

insurance business may be liable to satisfy all or part of a possible judgment in the action or to

indemnify or reimburse for payments made to satisfy the judgment.

       Defendants expressly reserve the right to supplement, alter, or amend this disclosure

statement pursuant to Federal Rule of Civil Procedure 26(e), as additional evidence becomes

available or is made known to Defendants.

                                        Respectfully submitted this
                                        20th day of July, 2018

                                        /s/ Whitney L. Casement
                                        Whitney L. Casement #25466
                                        Timothy A. Shultz #16060
                                        Goodell, Stratton, Edmonds & Palmer, LLP
                                        515 S. Kansas Ave.
                                        Topeka, KS 66603-3999
                                        Tel.: 785.233.0593
                                        Fax: 785.233.8870
                                        wcasement@gseplaw.com
                                        tshultz@gseplaw.com



                                          and



                                                25
      Case 5:15-cv-04890-KHV Document 320-5 Filed 11/08/18 Page 26 of 26




                                        /s/ Benjamin D. Scheibe
                                       Benjamin D. Scheibe (Cal. Bar No. 101327)
                                       (admitted pro hac vice)
                                       Browne George Ross LLP
                                       2121 Avenue of the Stars, Suite 2800
                                       Los Angeles, California 90067
                                       Tel.: 310.274.7100
                                       Fax: 310.275.5697
                                       bscheibe@bgrfirm.com
                                       ATTORNEYS FOR DEFENDANTS




                               CERTIFICATE OF SERVICE
       I hereby certify that on this 20th day of July, 2018, a true and correct copy of the above
and foregoing was served via electronic delivery to the following:


Jack D. McInnes, #21898
McInnes Law LLC
3500 W. 75th St., Suite 200
Prairie Village, KS 66208
Phone: 913-220-2488
ATTORNEY FOR PLAINTIFFS


                                     /s/ Whitney L. Casement
                                     Whitney L. Casement #25466




                                               26
